

117 S2203 IS: Expanding Access to Diabetes Self-Management Training Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2203IN THE SENATE OF THE UNITED STATESJune 24, 2021Mrs. Shaheen (for herself, Ms. Collins, Mr. King, Mr. Cramer, Ms. Smith, Ms. Sinema, Ms. Stabenow, Mr. Brown, Mr. Van Hollen, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve access to diabetes outpatient self-management training services, to require the Center for Medicare and Medicaid Innovation to test the provision of virtual diabetes outpatient self-management training services, and for other purposes.1.Short titleThis Act may be cited as the Expanding Access to Diabetes Self-Management Training Act of 2021.2.Improving access to diabetes outpatient self-management training services(a)In generalSection 1861(qq) of the Social Security Act (42 U.S.C. 1395x(qq)) is amended— (1)in paragraph (1)—(A)by striking the Secretary determines appropriate and inserting specified in paragraph (3);(B)by inserting or qualified nonphysician practitioner after only if the physician; and(C)by inserting (or other physician or qualified nonphysician practitioner furnishing items or services to such individual, in coordination with the physician or qualified nonphysician practitioner managing such individual’s diabetic condition) after managing the individual’s diabetic condition;(2)in paragraph (2)(B), by striking paragraph and inserting subparagraph; and(3)by adding at the end the following new paragraph:(3)For purposes of paragraph (1), the times specified in this paragraph are the following:(A)An initial 10 hours of educational and training services to remain available until used.(B)No more than 2 hours of individual or group educational and training services each year, including the year in which the initial 10 hours described in subparagraph (A) are completed..(b)Medical nutrition therapy servicesSection 1861(s)(2)(V) of such Act (42 U.S.C. 1395x(s)(2)(V)) is amended—(1)by striking clause (i);(2)by redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and(3)in clause (ii), as so redesignated, by striking after consideration of and inserting consistent with.(c)Cost-SharingSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended—(1)in subsection (a)(1)—(A)by striking and (DD) and inserting (DD); and(B)by striking the semicolon at the end and inserting and (EE) with respect to diabetes outpatient self-management training services (as defined in section 1861(qq)), the amount paid shall be 100 percent of the lesser of the actual charge for the services or the amount determined under the fee schedule that applies to such services under this part;; and(2)in subsection (b), in the first sentence—(A)by striking and (12) and inserting (12); and(B)by striking the period at the end and inserting , and (13) such deductible shall not apply with respect to diabetes outpatient self-management training services (as defined in section 1861(qq)).(d)ApplicationThe amendments made by this section shall apply with respect to items and services furnished on or after January 1, 2023.3.CMI testing of providing virtual diabetes outpatient self-management training servicesSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended—(1)in subsection (b)(2)(A), by adding at the end the following new sentence: “The models selected under this subparagraph shall include the testing of the model described in subsection (h).”; and(2)by adding at the end the following new subsection:(h)Testing of providing virtual diabetes outpatient self-Management training services(1)EstablishmentNot later than January 1, 2023, the Secretary shall implement a model to test the impact of providing coverage under title XVIII for virtual diabetes outpatient self-management training services furnished to applicable beneficiaries with respect to improved health outcomes for such applicable beneficiaries and reduced expenditures under such title XVIII.(2)Model design(A)In generalThe Secretary shall design the model under this subsection in such a manner to allow for the evaluation of demographic characteristics of applicable beneficiaries participating in such model and the extent to which such model accomplishes the following purposes:(i)Improvement in health outcomes with respect to the diabetic conditions, including by reducing A1c levels.(ii)Reduced hospitalizations due to diabetic-related complications.(iii)Increased utilization of diabetes outpatient self-management training services as evidenced by, for example, Medicare beneficiary participation and utilization of covered hours during the first year and subsequent years or use of diabetes outpatient self-management training services in rural and underserved communities.(iv)Improved medication adherence.(v)Reduced expenditures under this title attributable to the model.(B)ConsultationIn designing the model under this subsection, the Secretary shall, not later than 3 months after the date of the enactment of this subsection, consult with stakeholders in the field of diabetes care and education, clinicians in the primary care community, experts in digital health, and beneficiary groups.(3)DefinitionsIn this subsection:(A)Applicable beneficiaryThe term applicable beneficiary means an individual with diabetes as described in section 1861(qq).(B)Qualified web-based programThe term qualified web-based program means a web-based program—(i)designed to furnish educational and training services to an individual with diabetes to ensure therapy compliance with respect to the individual’s diabetic condition or to provide the individual with necessary skills and knowledge (including skills related to the self-administration of injectable drugs) to participate in the individual’s management of such condition; and(ii)that meets the quality standards described in section 1861(qq)(2)(B).(C)Virtual diabetes outpatient self-management training servicesThe term virtual diabetes outpatient self-management training services means any diabetes outpatient self-management training services (as defined in section 1861(qq)) furnished by a qualified web-based program for synchronous or asynchronous diabetes outpatient self-management training services..